Citation Nr: 0916605	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  04-07 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating for service-
connected hepatitis C in excess of 10 percent from December 
2000, and in excess of 20 percent after May 23, 2003.

2.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected hepatitis 
C. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1962 to June 1965.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from May 2002 and March 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which granted service 
connection and assigned an initial disability rating of 10 
percent for hepatitis C, and denied service connection for 
coronary artery disease (CAD).  In a July 2004 rating action, 
the RO increased the disability rating for hepatitis C to 20 
percent.  

The Veteran presented testimony before the undersigned 
Veterans Law Judge in a videoconference hearing in June 2006.  
A transcript of the hearing is associated with the Veteran's 
claim folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2006, the Board remanded this issue so that 
examinations could be conducted to determine the nature and 
severity of the Veteran's claimed conditions.  It has since 
returned to the Board for appellate review.  Unfortunately, 
further development is necessary before this case can be 
adjudicated.

In March 2009, the Veteran submitted records of recent VA 
treatment for his CAD and hepatitis C directly to the Board.  
These records have not been evaluated by the RO, and the 
Veteran did not include a waiver of RO consideration.  
Therefore, a remand is required so that the RO may evaluate 
the new evidence and issue a supplemental statement of the 
case.  38 C.F.R. §§ 19.37, 20.1304 (2008).

In addition, the Board notes that the VA examinations so far 
conducted appear to be inadequate for rating purposes.  The 
Board recognizes that the RO has undertaken diligent efforts 
to thoroughly develop the evidentiary record in this case by 
attempting to secure satisfactory opinions from the VA 
examiners.  Despite these efforts, the opinions provided do 
not adequately address all of the factors necessary to 
adjudicate the claims.  Therefore, additional examinations 
are required.  38 C.F.R. § 3.159(c)(4), 4.2.  

The Veteran is seeking an increased disability rating for 
hepatitis C.  The record reflects that service connection was 
awarded and an initial disability rating of 10 percent was 
assigned from December 7, 2000.  The Veteran appealed, and in 
a subsequent rating decision, the RO increased the rating to 
20 percent, effective May 23, 2003.  He contends that his 
symptoms, which include anorexia and severe fatigue that 
prevents him from maintaining employment, warrant a higher 
rating.  

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA examination in June 2007, in which the Veteran 
was found to have "near-constant" fatigue, daily anorexia, 
and weight loss, although he had no other debilitating 
symptoms of liver disease.  The rating criteria contemplate a 
60 percent disability rating for debilitating symptoms which 
occur daily or for incapacitating episodes having a total 
duration of 6 weeks during the past 12-month period.  A 100 
percent rating is for application where there are near-
constant debilitating symptoms, such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain.  38 C.F.R. § 4.114, Diagnostic Code 7354.  
Based on the June 2007 examination, it appears that the 
Veteran has one symptom of a 100 percent rating, near-
constant fatigue, while the other symptoms are much less 
severe or non-existent and there have been no incapacitating 
episodes.  The examiner does not discuss the effect of the 
Veteran's disability on his usual occupation, noting only 
that the Veteran is unemployed.  On remand, the examiner 
should discuss whether and to what extent the Veteran's 
fatigue and other symptoms are debilitating.  

The Veteran is also seeking service connection for coronary 
artery disease which he contends is aggravated by service-
connected hepatitis C.  Specifically, he alleges that liver 
damage caused by hepatitis C makes him unable to metabolize 
the medication he needs for his heart condition.  Pursuant to 
the Board's remand instructions, he was afforded a VA 
examination in October 2008, in which the examiner noted that 
he had not been seen in the cardiology clinic in four years.  
The examiner stated that there was insufficient data to 
conclude that hepatitis would interfere with the Veteran's 
heart medication.  In an addendum, a second VA examiner 
opined that the Veteran's CAD is not caused or aggravated by 
his hepatitis C because "there is no evidence that 
medications taken for Hepatitis aggravated the CAD."  The 
Veteran contends that this opinion reverses the cause and 
effect, since he is not claiming that the hepatitis 
medication worsens his CAD; rather, the basis of his claim is 
that he is unable to take medication to treat his heart 
condition because of his liver disability.  

The examiner also stated that the Veteran tolerated his heart 
medication without significant increases in liver enzymes.  
However, as noted above, the Veteran has submitted records of 
recent VA treatment for his CAD and hepatitis C.  He contends 
that these records indicate significantly elevated hepatic 
enzymes, and he reports that his physician has told him he 
should therefore not take his heart medication.  On remand, 
the VA examiner should review the new evidence and provide an 
opinion as to whether the Veteran's CAD is aggravated because 
of his service-connected hepatitis, and whether his heart 
condition is worsened because he is unable to take medication 
due to liver damage.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination to 
evaluate the severity of his hepatitis C.  The 
examiner should review the claims file, 
including the evidence submitted by the Veteran 
in March 2009.  Based on the examination and 
review of the record, the examiner should do 
the following:

a.	Determine (1) whether the Veteran 
has daily fatigue, malaise, 
anorexia, weight loss (and if so, 
the extent of the weight loss) and 
hepatomegaly, or; (2) whether the 
Veteran has incapacitating 
episodes, that is, periods of 
acute signs and symptoms severe 
enough to require bed rest and 
treatment by a physician, with 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, 
arthralgia, and right upper 
quadrant pain, and if so, how long 
the total duration of such 
episodes is (i.e. how many weeks), 
during the past twelve-month 
period; or; (3) whether the 
Veteran has symptoms consistent 
with mild, moderate or marked 
liver damage and the 
manifestations of such damage, 
including liver function findings, 
gastrointestinal symptoms, dietary 
restrictions, fatigue, and any 
mental disturbance findings such 
as anxiety or depression.

b.	Discuss what effect, if any, the 
Veteran's symptoms have on his 
usual occupation.  

A complete rationale should be provided for any 
opinion expressed.  

2.	Schedule the Veteran for an appropriate VA 
examination to determine whether his CAD is 
aggravated by hepatitis C.  The examiner should 
review the claims file, including the evidence 
submitted by the Veteran in March 2009.  Any 
tests or studies necessary to evaluate the 
Veteran's condition should be undertaken.  
Based on the examination and review of the 
record, the examiner should provide an opinion 
as to whether it is at least as likely as not 
(i.e., 50 percent probability) that the 
Veteran's CAD is caused or aggravated by his 
service-connected hepatitis C, to include 
whether CAD is worsened because the Veteran's 
hepatitis makes him unable to tolerate 
medication for his heart condition.  

A complete rationale should be provided for any 
opinion expressed.

3.	Review the record and complete any further 
development, if necessary.  Thereafter, 
readjudicate the issues on appeal.  If any claim 
remains denied, the RO should issue a 
supplemental statement of the case and afford 
the Veteran and his representative an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


